Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1-5, 7-19 are pending.
Claims 1-5, 7-14 and 16-19
Allowable Subject Matter
Claim 15 is allowed.
The indicated allowability of claim 6-8 and 16-17 is withdrawn in view of the newly discovered reference(s) to PIKE and BAARMAN.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 4, 7, 9-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIKE et al. (US 2016/0297383 A1, hereinafter, PIKE) in view of BAARMAN et al. (US 8,373,310 B2, hereinafter BAARMAN) and in further view of JUNG et al. (US 10,135,304 B2, hereinafter JUNG).
                           
    PNG
    media_image1.png
    792
    481
    media_image1.png
    Greyscale

As per claim 1, PIKE discloses a multi-device wireless charging system (See Fig.15A, discloses a system 40 for wirelessly charging a plurality of devices 34), the system comprising: 
a housing structure, the housing structure including a charging surface (See Fig.15A and Par.30, disclose a charger surface [50]), wherein the charging surface is configured to wirelessly charge at least one compatible wirelessly chargeable device (See Fig.15A, discloses the charging surface 50 wirelessly charges two devices 34); 
an adjustable securing feature (See Fig.15A, and Par.60, discloses an adjustable securing feature comprising movable stops 55), the adjustable securing feature configured to be interoperable with the charging surface, such that the adjustable securing feature facilitates engagement of the charging surface with the at least one compatible wirelessly chargeable device (See Par.60, discloses the movable stops 55 are moved along the charging surface 50 to press the device 34 against a fixed stop 56); and 
a first gripping mechanism, the first gripping mechanism being fixed to the housing structure or the charging surface and interoperable with the adjustable securing feature (See Fig.15A and Par.60, disclose the fixed stop 56), wherein the first gripping mechanism is configured to facilitate the at least one compatible wirelessly chargeable device being retained relative to the multi-device wireless charging system (See Par.60-61, disclose that the fixed stop comprising a lip is interoperable with the movable stop 55 to press the device 34 against the fixed lip). PIKE further discloses that the position of the adjustable securing feature is adjusted via a channel (See Fig.15A, Item#53). However, PIKE does not disclose wherein the adjustable securing feature is a sliding tambour surface and the first gripping mechanism is a clipping member.
BAARMAN discloses an inductive power supply comprising an adjustable position coil comprising a sliding tambour surface (See Fig.15 and Col.12, lines 24-67, disclose a sliding tambour surface 250 used to adjust the position of the primary coil 214 and the peg 218).
PIKE and BAARMAN are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed PIKE with that of BAARMAN by using the tambour mechanism as an alternative mechanism to adjust the position of the adjustable securing feature for the benefit of securing the device to the charging surface. However, PIKE and BAARMAN do not disclose the first gripping mechanism is a clipping member.
JUNG discloses a wireless charging device comprising a clipping member as a first gipping mechanism (See Figs.5-8, disclose a clip 3 to hold an electronic device 5).
PIKE, BAARMAN and JUNG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PIKE and BAARMAN with that of JUNG by replacing the fixed lip with the holding clip for the benefit of providing a gripping mechanism which can secure electronic devices of different thickness.

	As per claim 4, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 1 as discussed above, wherein the at least one compatible wirelessly chargeable device is selected from a group consisting of a tablet, a telephone, a smart phone, a music playing device, a smart watch, earbuds, and an earbud charging case (See PIKE,Par.28 and Fig.15A, Items#34, disclose a phone and a tablet).

	As per claim 7, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 1, wherein the sliding tambour surface further comprises a protrusion, the protrusion being configured to aid positioning of the sliding tambour surface (See BAARMAN, Fig.15, discloses the tambour 250 comprising a protrusion 218 which is used to adjust the position of the sliding tambour).

	As per claim 9, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 1 as discussed above, wherein the adjustable securing feature and the first gripping mechanism each comprise at least two pairs of cooperating sliding armatures, each of the sliding armatures including:
an interactive portion, the interactive portion being positioned above the charging surface (See JUNG, FIG.10, discloses the clip includes a top interactive part which can be pulled back by the user to allow for the insertion of the electronic device. The interactive portion of the adjustable securing feature being the adjustable stopper [PIKE, Fig.15A, Item#55]);
a force generating portion, the force generating portion being positioned below the charging surface; a biasing device, the biasing device being configured to be interoperable with the force generating portion (See JUNG, Fig.10, Items#19 and 17, disclose force generating portion in conjunction with biasing members 28 and 29 to allow the clip to be moved back and return back to its pressing position once released. The force generating and biasing device of the adjustable securing feature are disclosed in PIKE. Par.54, which discloses a spring loaded arm or aperture, PIKE as modified by BAARMAN would include the adjusting tambour comprising a spring loaded mechanism to provide holding force for the electronic devices).

As per claims 10 and 12, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 9 as discussed above, however PIKE as modified by BAARMAN and JUNG does not disclose wherein the biasing device includes a gear mechanism interoperable with the force generating portion. BAARMAN discloses in a different embodiment the use of a gear mechanism as a biasing device (See Col.21, lines 27-45 and Fig.51, disclose the use of gear mechanism 904 to adjust the moving carriage 918. The gear mechanism includes a plurality of teeth in connection with a shaft 956). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PIKE, BAARMAN and JUNG to substitute the biasing springs with the gear mechanism for the benefit of providing an adjustable securing feature which allows fine tuning of the position of the securing feature and extend its life as it would not suffer from damage caused by mechanical stress common to springs.

As per claim 11, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 9 as discussed above, wherein the biasing device includes a spring (See JUNG, Fig.10, discloses biasing members 28 and 29 to allow the clip to be moved back and return back to its pressing position once released. The biasing device of the adjustable securing feature are disclosed in PIKE. Par.54, which discloses a spring-loaded arm or aperture, PIKE as modified by BAARMAN would include the adjusting tambour comprising a spring loaded mechanism to provide holding force for the electronic devices).

As per claim 13, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 1, wherein the adjustable securing feature and the first gripping mechanism each comprise at least two spring-loaded sliding mechanisms, each of the at least two spring-loaded sliding mechanisms comprising: a first support member, the first support member interoperable with the housing structure and configured to be adjustable relative to the charging surface; a spring, the spring comprising a first end and a second end, wherein the first end of the spring is attached to the first support member; and a second support member, the second support member being fixed relative to the housing structure and attached to the second end of the spring, and wherein the second support member is configured to be interoperable with the first support member via the spring (See PIKE, Fig.15B and Figs.60-61, disclose spring loaded movable stops 55 which are biased such that the distance between the stops is adjusted to accommodate a plurality of different size electronic devices).
As per claim 14, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 13 as discussed above, wherein the first support member of each of the at least two spring-loaded sliding mechanisms is configured to interlock to each other to form a single support member (See PIKE, Fig.15B, Items#55, disclose a plurality of movable stops which when release will be biased towards each other to close the gap).

As per claim 16, PIKE, BAARMAN and JUNG disclose the method for using a multi-device wireless charging system of claim 14 as discussed above, wherein the at least one wirelessly chargeable device is two wirelessly chargeable devices (See PIKE, Figs.15A-15B, disclose the adjustable securing mechanism can be used to charge a plurality of electronic devices 34).
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over  PIKE in view of BAARMAN and JUNG and in further view of YANG et al. (US 7,746,028 B1, hereinafter YANG).
As per claim 2, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 1 as discussed above, however PIKE, BAARMAN and JUNG do not disclose further comprising: a second gripping mechanism, the second gripping mechanism being attached to the housing structure and configured to secure the multi-device wireless charging system to a surface in the environment for which the multi-device wireless charging system is employed.
YANG discloses a charger comprising a second gripping mechanism, the second gripping mechanism being attached to the housing structure and configured to secure the multi-device wireless charging system to a surface in the environment for which the multi-device wireless charging system is employed (See Figs.1 and 3, disclose a clip 34 which is used to attach the charger to a surface in the environment in which the charging system is used as shown in Fig.9).
PIKE, BAARMAN, JUNG and YANG are analogous art since they all deal with battery charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by PIKE, BAARMAN and JUNG with that of YANG by adding the second gripping mechanism to the charger housing structure for the benefit of providing a charger that is removably connected to a surface in the environment for which the charging device is employed.

As per claim 3, PIKE, BAARMAN, JUNG and YANG disclose the multi-device wireless charging system of claim 2 as discussed above, wherein the second gripping mechanism is a clip (See YANG, Figs.1 and 3, disclose a clip 34).

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIKE in view of BAARMAN and JUNG and in further view of LACHNITT (US 9,397,718 B2, hereinafter LACHNITT).
As per claim 5, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 1 as discussed above, however PIKE, BAARMAN and JUNG do not disclose further comprising: a power switch, the power switch being configured to power on and power off the charging capabilities of the multi-device wireless charging system.
LACHNITT discloses a wireless charger for a portable electronic device further comprising a power switch, the power switch being configured to power on and power off the charging capabilities of the multi-device wireless charging system (See Col.2, line 65 to Col.3, line 12, disclose a switch which is activated when a device is placed in the charger to provide power to the charging coils which is then transmitted to the wireless charge receiving device).
PIKE, BAARMAN, JUNG and LACHNITT are analogous art since they all deal with battery charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PIKE, BAARMAN and JUNG with that of LACHNITT by adding a power switch for the benefit of preserving power by only activating the charger when the device is placed in the charging area.

As per claim 17, PIKE, BAARMAN and JUNG disclose the method for using a multi-device wireless charging system of claim 14 as discussed above, however PIKE, BAARMAN and JUNG do not disclose the method further comprising:
turning on the multi-device wireless charging system, such that the secured device is wirelessly charged.
LACHNITT discloses a wireless charger for a portable electronic device further comprising a power switch, the power switch being configured to power on and power off the charging capabilities of the multi-device wireless charging system (See Col.2, line 65 to Col.3, line 12, disclose a switch which is activated when a device is placed in the charger to provide power to the charging coils which is then transmitted to the wireless charge receiving device).
PIKE, BAARMAN, JUNG and LACHNITT are analogous art since they all deal with battery charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PIKE, BAARMAN and JUNG with that of LACHNITT by adding a power switch for the benefit of preserving power by only activating the charger when the device is placed in the charging area.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIKE in view of BAARMAN and JUNG and in further view of SUN (CN 208063276U, hereinafter SUN).
As per claim 8, PIKE, BAARMAN and JUNG disclose the multi-device wireless charging system of claim 7 as discussed above, PIKE and modified by BAARMAN and JUNG disclose the protrusion is a movable stop (See PIKE Fig.15A, Item#55 which as modified by BAARMAN, would be mounted on the tambour 250 such that the position of the movable stop can be adjusted). However PIKE, BAARMAN and JUNG do not disclose wherein the protrusion is a rib, and wherein the rib bifurcates the sliding tambour surface.
SUN discloses a wireless charger comprising a bar which is used to bifurcate the charging surface (See Fig.1, Items#3 and 4 and Par.43, disclose a first and second sliding bars which can be used to change the size of the charging areas to allow for charging a plurality of devices comprising different sizes).
PIKE, BAARMAN, JUNG and SUN are analogous art since they all deal with battery charging of portable electronic devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PIKE, BAARMAN and JUNG with that of SUN by using a bar instead of a movable stop [PIKE, Fig.15A, Item#54] for the benefit of providing a charger adjustable securing feature which can provide more security by increasing the contact surface area between the securing feature and the portable electronic device.

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over PIKE in view of JUNG.
As per claim 18, PIKE discloses a method for using a multi-device wireless charger, the charger including a first moveable support member (See Fig.15A, Item#55, discloses a first movable stop securing a tablet on the right of the drawing), a second moveable support member (See Fig.15A, Item#55, discloses a second movable stop securing a portable phone on the left of the drawing), a third fixed support member and a wireless charging surface (See Fig.15A, Item#56, and Par.60 disclose a fixed stop), each moveable support member being configured to interoperate with a first wirelessly chargeable device or a second wirelessly chargeable device (See Fig.15A, disclose each of the movable stops 55 are used to hold an electronic device 34) via a first spring force toward the third fixed support member (See Par.61, disclose the tablet movable stop is spring loaded to push the tablet towards the fixed stop 56) or a second spring force toward the third fixed support member (See Fig.15A, and Par.61, discloses the phone holding movable stop 55 is spring loaded via a separate spring and that it biases the movable stop 55 to hold the device 34 against the fixed stop 56), the method comprising: adjusting in a direction against the first spring force a first end of the first wirelessly chargeable device (See Fig.15A, Item#55 and Par.61, discloses adjusting the position of the movable stop to accommodate the device size, the device side surface then comes in contact with the movable stop 55); 
positioning a second end of the first wirelessly chargeable device against the third fixed support member (See Fig,15A, Item#56, discloses a fixed stop against which the top side of the electronic device 34 is pressed against); and securing the first wirelessly chargeable device in the multi-device wireless charger via the first spring force (See Fig. 15A, discloses the device 34 is held between the movable stop 34 and the fixed stop 56). 
However PIKE does not disclose positioning a second end of the first wirelessly chargeable device under the third fixed support member.
JUNG discloses a wireless charging device comprising a clipping member as a third fixed support member,  therefore positioning a second end of the first wirelessly chargeable device under the third fixed support member (See Figs.5-8, disclose a clip 3 to hold an electronic device 5).
PIKE and JUNG are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of PIKE with that of JUNG by replacing the fixed lip with the holding clip for the benefit of providing a gripping mechanism which can secure electronic devices of different thickness.

As per claim 19, PIKE and JUNG disclose the method for using a multi-device wireless charging system of claim 18 as discussed above, the method further comprising: 
adjusting a first end of the second wirelessly chargeable device (See PIKE, Fig.15A, Item#55, discloses a movable stop which is adjusted to match the size of a second device 34 comprising a phone); 5 AFDOCS/25921322.1App. No.: 16/864,993Docket No.: 037110.01652positioning a second end of the second wirelessly chargeable device under the third fixed support member (See JUNG, See Figs.5-8, disclose a clip 3 to hold an electronic device 5); and securing the second wirelessly chargeable device in the multi-device charging system via the second spring force (See PIKE, Fig.15A, and Par.61, disclose a spring loaded second movable stop 54 which is used to secure the mobile phone to the charger surface).
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14 and 17-19 have been considered but are moot in view of the new grounds of rejection relying on newly discovered references. The examiner relied on newly found reference (provided by applicant in ID dated 04/29/2022 “JOHNSON CONTROLS TECH”) in the new grounds of rejection above. During a brief phone conversation with the applicant on 09/23/2022, the examiner advised the applicant to amend the independent claim 1 to include language indicating the electronic device is placed directly on the tambour surface or that the tambour extend partially below the charging surface and above the charging surface to overcome the prior art rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859         

/EDWARD TSO/Primary Examiner, Art Unit 2859